DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-18 are pending and have been examined in this application. 
As of the date of this action, an information disclosure statement (IDS) has been filed on 8/9/2018 and reviewed by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-6, 10, and 12-14 state “tilt the fuselage in the direction of the resultant force”, it is not clear to the examiner if this is saying that the fuselage is tilted to be perfectly in line with the resultant force or if the fuselage is tilted from an initial position to a second position that is closer to the direction of the resultant force, the examiner believes that it is the second interpretation and will examine the claims based on that interpretation.  Additionally it is not clear to the examiner which portion of the fuselage is being tilted in the direction of the resultant force, when an aircraft is turning 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (PGPub #2006/0226281) in view of Raposo (PGPub #2010/0301168), and Shaw (PGPub #2012/0261523).
Regarding claim 1, Walton teaches an air vehicle comprising: a fuselage (17b), a support part (Shown below in figure 1d, the support part is the outer portion of the center section the thrust generators are connected to) configured to support the fuselage (Shown below in figure 1d); a thrust generation unit including a fore thrust generator (42a), an aft thrust generator (42d), a left thrust generator (42b), and a right thrust generator (42c); and a flight controller configured to control the thrust generation unit (Walton teaches that the device can be remote controlled (Paragraph 93, lines 1-7) and it is inherent that a remote controlled aircraft has a flight controller configured to control the thrust generation units), wherein the fore thrust generator (42a) is positioned on a first axis extending in a fore and aft direction of the support part (42a as seen in figure 1d) and at front of the support part (42a as seen in figure 1d) and is connected to the support part (42a as seen in figure 1d), the fore thrust (42a as seen in figure 1d) and to be capable of changing a direction of the thrust around the first axis (42a as seen in figure 7, as can be seen the thrust generator has an angled position), the aft thrust generator (42d) is positioned on a second axis extending in the fore and aft direction of the support part (42d as seen in figure 1d) and at back of the support part (42d as seen in figure 1d) and is connected to the support part (42d as seen in figure 1d), the aft thrust generator being configured to generate thrust in a direction intersecting the second axis (42d as seen in figure 1d) and to be capable of changing a direction of the thrust around the second axis (42d as seen in figure 7, as can be seen the thrust generator has an angled position), the left thrust generator (42b) is positioned on a third axis extending in a left and right direction of the support part (42b as seen in figure 1d) and at left of the support part (42b as seen in figure 1d) and is connected to the support part (42b as seen in figure 1d), the left thrust generator being configured to generate thrust in a direction intersecting the third axis (42b as seen in figure 1d) and to be capable of changing a direction of the thrust around the third axis (42b as seen in figure 7, as can be seen the thrust generator has an angled position), and -3-Application No. 16/059,908the right thrust generator (42c) is positioned on a fourth axis extending in the left and right direction of the support part (42c as seen in figure 1d) and at right of the support part (42c as seen in figure 1d) and is connected to the support part (42c as seen in figure 1d), the right thrust generator being configured to generate thrust in a direction intersecting the fourth axis (42c as seen in figure 1d) and to be capable of changing a direction of the thrust around the fourth axis (42c as seen in figure 7, as can be seen the thrust generator has an angled position)
However, Raposo does teach that the thrust generating units are capable of changing their magnitude of thrust (Paragraph 73, lines 1-4) and the flight controller calculates a direction of a resultant force of inertia and gravity received by the fuselage (Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust units capable of changing their magnitude of thrust, and to have the flight controller calculate the resultant forces on the vehicle because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the thrust units capable of changing their magnitude of thrust is that it allows the aircraft to change its altitude while the rotors are tilted, and the motivation for having the flight controller calculate the resultant forces on the vehicle is that it allows the system to know which forces are acting on the body at any given time and how much additional forces are required to perform maneuvers.  But, Raposo does not teach that the controller controls the thrust generation unit to tilt the fuselage in the direction of the resultant force.
However, Shaw does teach that the controller controls the thrust generation unit to tilt the fuselage in the direction of the resultant force (Paragraph 85, lines 20-26, this teaches that the propeller thrust controller can be used to help an aircraft perform a banked turn, and it is obvious to one skilled in the art that a banked turn results in the fuselage tilting in the direction of the resultant force, the image below taken from “https://en.wikipedia.org/wiki/Banked_turn” illustrates this point).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller control the thrust generation units to tilt the fuselage in the direction of the resultant force because Walton and Shaw are both aircraft with rotatable engine.  The motivation for having the controller control the thrust generation units to tilt the fuselage in the direction of the resultant force is that it helps create a smoother experience for the passengers on the aircraft.

    PNG
    media_image1.png
    398
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    400
    400
    media_image2.png
    Greyscale

Regarding claim 2, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, wherein the left thrust generator (42b of Walton) can tilt toward a fore side or an aft side around the third axis (42b as seen in figure 1a of Walton), which tilts the direction of the thrust generated by the thrust generator (It is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust), and the right thrust generator (42c of Walton) can tilt toward a fore side or an aft side around the fourth axis that is identical to the side toward which the direction of the thrust generated by the left thrust generator is tilted (42b, and 42c as seen in figure 1a of Walton), which tilts the direction of the thrust generated by the thrust generator (It is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust), to create a component (It is an inherent feature of a fan rotor system that angling the systems either forward or backwards creates a force component of the thrust in either the forward or backward direction), and the fore thrust generator (42a of Walton) can tilt toward a left side or a right side around the first axis (42a as seen in figure 7 of Walton), which tilts the direction of the thrust generated by the thrust generator (It is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) and the aft thrust generator (42d of Walton) can tilt toward a left side or a right side around the second axis (42d as seen in figure 7 of Walton) that is identical to the side toward which the direction of the thrust generated by the fore thrust generator is tilted (Paragraph 91, lines 1-12), which tilts the direction of the thrust generated by the thrust generator (It is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust), but Walton does not teach that the flight controller causes the direction of the left and right thrust generators to tilt towards the fore or aft side to control a component of the thrust generated by the thrust generators, and that the flight controller causes the direction of the thrust generators to tilt towards the left or right side to control a component in the left and right direction of the fuselage of the thrust generated by the thrust generation unit.  However, Raposo does teach that the flight controller causes the direction of the left and right thrust generators to tilt towards the fore or aft side to control a component of the thrust generated by the thrust generators (Paragraph 118, lines 1-10, and Shown below in figure 5), and that the flight controller causes the direction of a first and second thrust generators to tilt towards the left or right side to control a component in the left and right direction of the fuselage of the thrust generated by the thrust generation unit (Paragraph 118, lines 1-10, and Shown below in figure 6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the control system control the position of the thrust generators because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the control system 

    PNG
    media_image3.png
    326
    614
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    322
    562
    media_image4.png
    Greyscale

Regarding claim 3, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, wherein the directions of the thrust generated by the fore thrust generator, the thrust generated by the aft thrust generator, the thrust generated by the left thrust generator, and the thrust generated by the right thrust generator to tilt toward a same side in a circumferential direction around an axis extending in a vertical direction of the support part (42a-d as seen in figure 7 of Walton, the direction of the thrust generated by the thrust generators is in line with the openings of the thrust generators) to control an attitude of the fuselage around a yaw axis (Having the thrust generators in this arrangement will inherently cause the vehicle to move about the yaw axis).  But, Walton does not teach that the flight controller causes the thrust generators to change position.  However, Raposo does teach that the flight controller causes the thrust generators to change position (Paragraph 118, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller control the position of the thrust generators because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the control system control the position of the thrust generators is that it allows a remote controller of the device to adjust the position of the thrust generators which provides additional control over the system.
Regarding claim 5, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, but Walton does not teach that the flight controller causes a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator, and controls an attitude of the fuselage around a roll axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach that the flight controller causes a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator (Paragraph 184, line 1-Paragraph 192, lines 4), and controls an attitude of the fuselage around a roll axis (Paragraph 184, line 1-Paragraph 192, lines 4)
However, Shaw does teach tilting the fuselage about the roll axis in the direction of the resultant force (Paragraph 85, lines 20-26, this teaches that the propeller thrust controller can be used to help an aircraft perform a banked turn, and it is obvious to one skilled in the art that a banked turn results in the fuselage tilting in the direction of the resultant force, the image above taken from “https://en.wikipedia.org/wiki/Banked_turn” illustrates this point).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to tilt the fuselage about the roll axis in the direction of the resultant force because Walton and Shaw are both aircraft with rotatable engine.  The motivation for tilting the fuselage about the roll axis in the direction of the resultant force is that it helps create a smoother experience for the passengers on the aircraft.
Regarding claim 7, Walton as modified by Raposo, and Shaw teaches the air vehicle according claim 1, wherein the fuselage is configured to accommodate an occupant (Claim 9, lines 1-3 of Walton).
Regarding claim 8, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, wherein the fore thrust generator, the aft thrust generator, the left thrust generator, and the right thrust generator each include a rotor (Paragraph 76, lines 1-2 of Walton) configured to rotate around an axis extending in a direction intersecting a corresponding axis among the first axis, the second axis, the third axis, and the fourth axis (32a, and 32b as seen in figure 3a of Walton), -5-Application No. 16/059,908a support beam (25 of Walton) having a distal end connected to the rotor (25, and 42a-d as seen in figure 7of Walton) and a proximal end connected to the support part (As can be seen above in figure 1d the thrust generators are placed directly against the support part, and as can be seen in element 25 in figure 7 the support beams go from the thrust generators to the interior of the device, this means that the proximal ends of the support beams heading away from the thrust generators connects to the support part, and Paragraph 77, lines 4-8 of Walton) rotatably around the corresponding axis (Paragraph 77, lines 15-19 of Walton), a rotor drive part configured to rotate the rotor (Abstract, lines 4-10 of Walton), (Paragraph 77, lines 15-19 of Walton).
Regarding claim 9, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, wherein the fuselage includes a seat to be straddled by a pilot (Claim 9, lines 1-3 of Walton).
Regarding claim 10, Walton teaches method of controlling an air vehicle, the air vehicle including: a fuselage (17b); a support part (Shown above in figure 1d, the support part is the outer portion of the center section the thrust generators are connected to) configured to support the fuselage (Shown above in figure 1d); a thrust generation unit including a fore thrust generator (42a), an aft thrust generator (42d), a left thrust generator (42b), and a right thrust generator (42c); and a flight controller configured to control the thrust generation unit (Walton teaches that the device can be remote controlled (Paragraph 93, lines 1-7) and it is inherent that a remote controlled aircraft has a flight controller configured to control the thrust generation units), the fore thrust generator (42a) being positioned on a first axis extending in a fore and aft direction of the support part (42a as seen in figure 1d) and at front of the support part (42a as seen in figure 1d) and being connected to the support part (42a as seen in figure 1d), the fore thrust generator being configured to generate thrust in a direction intersecting the first axis (42a as seen in figure 1d) and to be capable of changing a direction of the thrust around the first axis (42a as seen in figure 7, as can be seen the thrust generator has an angled position), the aft thrust generator (42d) being positioned on a second axis extending in the fore and aft direction of the support part (42d as seen in figure 1d) and at back of the support part (42d as seen in figure 1d) and being connected to the support part (42d as seen in figure 1d), the aft thrust generator being configured to generate thrust in a direction intersecting the second axis (42d as seen in figure 1d) and to be capable of changing a direction of the thrust around the second axis (42d as seen in figure 7, as can be seen the thrust generator has an angled position), -6-Application No. 16/059,908 the left thrust generator (42b) being positioned on a third axis extending in a left and right direction of the support part (42b as seen in figure 1d) and at left of the support part (42b as seen in figure 1d) and being connected to the support part (42b as seen in figure 1d), the left thrust generator being configured to generate thrust in a direction intersecting the third axis (42b as seen in figure 1d) and to be capable of changing a direction of the thrust around the third axis (42b as seen in figure 7, as can be seen the thrust generator has an angled position), and the right thrust generator (42c) being positioned on a fourth axis extending in the left and right direction of the support part (42c as seen in figure 1d) and at right of the support part (42c as seen in figure 1d) and being connected to the support part (42c as seen in figure 1d), the right thrust generator being configured to generate thrust in a direction intersecting the fourth axis (42c as seen in figure 1d) and to be capable of changing a direction of the thrust around the fourth axis (42c as seen in figure 7, as can be seen the thrust generator has an angled position), the method comprising the steps of: causing the direction of the thrust generated by the left thrust generator to tilt toward a fore side or an aft side around the third axis (42b as seen in figure 1a of Walton) and causing the direction of the thrust generated by the right thrust generator to tilt toward a fore side or an aft side around the fourth axis (42c as seen in figure 1a of Walton) that is identical to the side toward which the direction of the thrust generated by the left thrust generator is tilted (42b, and 42c as seen in figure 1a of Walton) to control a component in the fore and aft direction of the fuselage of thrust generated by the thrust generation unit (Paragraph 90, lines 1-10); and causing the direction of the thrust generated by the fore thrust generator to tilt toward a left side or a right side around the first axis (42a as seen in figure 7 of Walton) and causing the direction of the thrust generated by the aft thrust generator to tilt toward a left side or a right side around the second axis (42d as seen in figure 7 of Walton) that is identical to the side toward which the direction of the thrust generated by the fore thrust generator is tilted (Paragraph 91, lines 1-12) to control a component in the left and right direction of the fuselage of the thrust generated by the thrust generation unit (Paragraph 91, lines 1-12).  But, Walton does not explicitly teach that the thrust generating units are capable of changing their magnitude of thrust, calculating a 
However, Raposo does teach that the thrust generating units are capable of changing their magnitude of thrust (Paragraph 73, lines 1-4), calculating a direction of the resultant force of inertia and gravity received by the fuselage (Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust units capable of changing their magnitude of thrust, and to calculate a direction of the resultant force of inertia and gravity received by the fuselage because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the thrust units capable of changing their magnitude of thrust is that it allows the aircraft to change its altitude while the rotors are tilted, the motivation for calculating a direction of the resultant force of inertia and gravity received by the fuselage is that it allows the system to know which forces are acting on the body at any given time and how much additional forces are required to perform maneuvers.  But, Raposo does not explicitly teach controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force. 
However, Shaw does teach controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force (Paragraph 85, lines 20-26, this teaches that the propeller thrust controller can be used to help an aircraft perform a banked turn, and it is obvious to one skilled in the art that a banked turn results in the fuselage tilting in the direction of the resultant force, the image above taken from “https://en.wikipedia.org/wiki/Banked_turn” illustrates this point).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to control the thrust generation units to tilt the fuselage in the direction of the resultant force because Walton and Shaw are both aircraft with rotatable engine.  The motivation for controlling the thrust generation units 
Regarding claim 11, Walton as modified by Raposo, and Shaw teaches the method of controlling an air vehicle according to claim 10, further comprising a step of causing the directions of the thrust generated by the fore thrust -7-Application No. 16/059,908 generator, the thrust generated by the aft thrust generator, the thrust generated by the left thrust generator, and the thrust generated by the right thrust generator to tilt toward a same side in a circumferential direction around an axis extending in a vertical direction of the support part (42a-d as seen in figure 7 of Walton, the direction of the thrust generated by the thrust generators is in line with the openings of the thrust generators) to control an attitude of the fuselage around a yaw axis (Having the thrust generators in this arrangement will inherently cause the vehicle to move about the yaw axis).
Regarding claim 13, Walton as modified by Raposo, and Shaw teaches the method of controlling an air vehicle according to claim 10, but Walton does not teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator and controlling an attitude of the fuselage around a roll axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator (Paragraph 184, line 1-Paragraph 192, lines 4) and controlling an attitude of the fuselage around a roll axis (Paragraph 184, line 1-Paragraph 192, lines 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to control the thrust generators to tilt the fuselage in the direction of the resultant force by having a difference in magnitude of the thrust from the left and right thrust generators to control the vehicle about the roll axis because 
However, Shaw does teach tilting the fuselage about the roll axis in the direction of the resultant force (Paragraph 85, lines 20-26, this teaches that the propeller thrust controller can be used to help an aircraft perform a banked turn, and it is obvious to one skilled in the art that a banked turn results in the fuselage tilting in the direction of the resultant force, the image above taken from “https://en.wikipedia.org/wiki/Banked_turn” illustrates this point).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to tilt the fuselage about the roll axis in the direction of the resultant force because Walton and Shaw are both aircraft with rotatable engine.  The motivation for tilting the fuselage about the roll axis in the direction of the resultant force is that it helps create a smoother experience for the passengers on the aircraft.
Claims 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (PGPub #2006/0226281) as modified by Raposo (PGPub #2010/0301168), and Shaw (PGPub #2012/0261523) as applied to claim 1 above, and further in view of Krepelka.com (Flying Lessons (krepelka.com)).
Regarding claim 4, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, but Walton does not teach that the flight controller causes a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator, and controls an attitude of the fuselage around a pitch axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach that the flight controller causes a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator (Paragraph 118, lines 1-10, and Paragraph 173, lines 1-4), and controls an attitude of the fuselage around a pitch axis to tilt the fuselage (Paragraph 172, line 1-Paragraph 182, lines 1, and the aircraft seen in figure 8, this teaches that the aircraft can be rotated about the pitch axis by varying the thrust generated by the fore and aft rotors).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch axis because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch axis is that it allows the vehicle to maintain a constant altitude in the air in the face of prevailing winds.  But Raposo does not explicitly teach pitching the fuselage in the direction of the resulting force.
However, Krepelka.com does teach pitching the fuselage in the direction of the resulting force (Paragraph 3 of Compensating for Gravity and Drag).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to pitch the fuselage in the direction of the resulting force because Walton and Krepelka.com both relate to the operation of aircraft.  The motivation for pitching the fuselage in the direction of the resulting force is that it helps to increase the lift of the aircraft to help maintain the altitude of the aircraft.
Regarding claim 6, Walton as modified by Raposo, and Shaw teaches the air vehicle according to claim 1, but Walton does not teach that the flight controller causes a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator and controls an attitude of the fuselage around a pitch axis, and causes a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator and controls an attitude of the fuselage around a roll axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach that the flight controller causes a difference between the thrust (Paragraph 118, lines 1-10, and Paragraph 173, lines 1-4) and controls an attitude of the fuselage around a pitch axis (Paragraph 172, line 1-Paragraph 182, lines 1, and the aircraft seen in figure 8, this teaches that the aircraft can be rotated about the pitch axis by varying the thrust generated by the fore and aft rotors), and causes a difference between the thrust generated by the left thrust generator and the thrust generated by the right thrust generator (Paragraph 184, line 1-Paragraph 192, lines 4) and controls an attitude of the fuselage around a roll axis (Paragraph 184, line 1-Paragraph 192, lines 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch axis, and the left and right thrust generators to control the vehicle about the roll axis because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch axis is that it allows the vehicle to maintain a constant altitude in the air in the face of prevailing winds and the motivation for having a difference in magnitude of the thrust from the left and right thrust generators to control the vehicle about the roll axis is that it allows the system to control its rolling motion without needing to move the position of the fore or aft thrust generators.  But Raposo does not explicitly teach rotating the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force.
However, Krepelka.com does teach rotating the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force (Turns: Maneuvers you can bank on section, and Paragraph 3 of Compensating for Gravity and Drag section).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to rotate the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force because Walton and Krepelka.com both relate to the operation of aircraft.  The motivation for rotating the aircraft about the roll and pitch .
Claims 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (PGPub #2006/0226281) as modified by Raposo (PGPub #2010/0301168), and Shaw (PGPub #2012/0261523) as applied to claim 10 above, and further in view of Krepelka.com (Flying Lessons (krepelka.com)).
Regarding claim 12, Walton as modified by Raposo, and Shaw teaches the method of controlling an air vehicle according to claim 10, but Walton does not teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator and controlling an attitude of the fuselage around a pitch axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator (Paragraph 159, lines 1-6) and controlling an attitude of the fuselage around a pitch axis (Paragraph 152, line 1-Paragraph 159, line 6, this teaches differing the magnitude of thrust between the front and aft thrust generator to keep the vehicle flat with respect to the pitch axis).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller calculate the resultant forces on the vehicle then change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch axis because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller calculate the resultant forces on the vehicle then change the magnitude of the thrust from the fore and aft thrust generators to control the vehicle about the pitch 
However, Krepelka.com does teach pitching the fuselage in the direction of the resulting force (Paragraph 3 of Compensating for Gravity and Drag).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to pitch the fuselage in the direction of the resulting force because Walton and Krepelka.com both relate to the operation of aircraft.  The motivation for pitching the fuselage in the direction of the resulting force is that it helps to increase the lift of the aircraft to help maintain the altitude of the aircraft.
Regarding claim 14, Walton as modified by Raposo, and Shaw teaches the method of controlling an air vehicle according to claim 10, but Walton does not teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator and controlling an attitude of the fuselage around a pitch axis, and causing a difference between the thrust generated by the left thrust -8-Application No. 16/059,908 generator and the thrust generated by the right thrust generator and controlling an attitude of the fuselage around a roll axis to tilt the fuselage in the direction of the resultant force.  However, Raposo does teach the step of controlling the thrust generation unit to tilt the fuselage in the direction of the resultant force includes the steps of causing a difference between the thrust generated by the fore thrust generator and the thrust generated by the aft thrust generator (Paragraph 159, lines 1-6) and controlling an attitude of the fuselage around a pitch axis (Paragraph 152, line 1-Paragraph 159, line 6, this teaches differing the magnitude of thrust between the front and aft thrust generator to keep the vehicle flat with respect to the pitch axis), and causing a difference between the thrust generated by the left thrust -8-Application No. 16/059,908 generator and the thrust generated by the right thrust generator (Paragraph 184, line 1-Paragraph 192, lines 4) and controlling an attitude of the fuselage around a roll axis (Paragraph 184, line 1-Paragraph 192, lines 4).  It would 
However, Krepelka.com does teach rotating the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force (Turns: Maneuvers you can bank on section, and Paragraph 3 of Compensating for Gravity and Drag section).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to rotate the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force because Walton and Krepelka.com both relate to the operation of aircraft.  The motivation for rotating the aircraft about the roll and pitch axis to tilt the fuselage in the direction of the resultant force is that it helps to increase the lift of the aircraft to help maintain the altitude of the aircraft while making the experience of turning the aircraft smoother for the passengers of the aircraft.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Walton (PGPub #2006/0226281) in view of Raposo (PGPub #2010/0301168).
Regarding claim 15, Walton teaches a method of controlling an air vehicle, the vehicle including: a fuselage (17b); a support part (Shown above in figure 1d, the support part is the outer portion of the center section the thrust generators are connected to) configured to support the fuselage (Shown above in figure 1d); a thrust generation unit including a fore thrust generator (42a), an aft thrust generator (42d), a left thrust generator (42b), and a right thrust generator (42c); and a flight controller configured to control the thrust generation unit (Walton teaches that the device can be remote controlled (Paragraph 93, lines 1-7) and it is inherent that a remote controlled aircraft has a flight controller configured to control the thrust generation units), the fore thrust generator (42a) being positioned on a first axis extending in a fore and aft direction of the support part (42a as seen in figure 1d) and at front of the support part (42a as seen in figure 1d) and being connected to the support part (42a as seen in figure 1d), the fore thrust generator being configured to generate thrust in a direction intersecting the first axis (42a as seen in figure 1d) and to be capable of changing a direction of the thrust around the first axis (42a as seen in figure 7, as can be seen the thrust generator has an angled position), the aft thrust generator (42d) being positioned on a second axis extending in the fore and aft direction of the support part (42d as seen in figure 1d) and at back of the support part (42d as seen in figure 1d) and being connected to the support part (42d as seen in figure 1d), the aft thrust generator being configured to generate thrust in a direction intersecting the second axis (42d as seen in figure 1d) and to be capable of changing a direction of the thrust around the second axis (42d as seen in figure 7, as can be seen the thrust generator has an angled position), -6-Application No. 16/059,908 the left thrust generator (42b) being positioned on a third axis extending in a left and right direction of the support part (42b as seen in figure 1d) and at left of the support part (42b as seen in figure 1d) and being connected to the support part (42b as seen in figure 1d), the left thrust generator being configured to generate thrust in a direction intersecting the third axis (42b as seen in figure 1d) and to be capable of changing a direction of the thrust around the third axis (42b as seen in figure 7, as can be seen the thrust generator has an angled position), and the right thrust generator (42c) being positioned on a fourth axis extending in the left and right direction of the support part (42c as seen in figure 1d) and at right of the support part (42c as seen in figure 1d) and being connected to the support part (42c as seen in figure 1d), the right thrust generator being configured to generate thrust in a direction intersecting the fourth axis (42c as seen in figure 1d) and to be capable of changing a direction of the thrust around the fourth axis (42c as seen in figure 7, as can be seen the thrust generator has an angled position), the method comprising the steps of: controlling the direction of the thrust generated by each of the fore thrust generator, the aft thrust generator, the left thrust generator, and the right thrust generator to cause the acceleration received by the fuselage to approach a target value (Paragraph 90, lines 1-10, and Paragraph 91, lines 1-12, this teaches that the fans a rotated based on the desired direction of travel which requires a desired acceleration value). But, Walton does not explicitly teach that the thrust generating units are capable of changing their magnitude of thrust, a flight control information detector configured to detect a flight state and a maneuver input information, and the steps of controlling, based on the flight state and the maneuver input information detected by the flight control information detector, magnitude of the thrust to be generated by each of the fore thrust generator, the aft thrust generator, the left thrust generator, and the right thrust generator; and that the acceleration value is based on information on acceleration received by the fuselage that has been detected by the flight control information detector.  However, Raposo does teach that the thrust generating units are capable of changing their magnitude of thrust (Paragraph 73, lines 1-4), a flight control information detector configured to detect a flight state and a maneuver input information (Paragraph 68, lines 1-11, and Paragraph 103, lines 1-19), and the steps of controlling, based on the flight state and the maneuver input information detected by the flight control information detector, magnitude of the thrust to be generated by each of the fore thrust generator, the aft thrust generator, the left thrust generator, and the right thrust generator (Paragraph 68, lines 1-11, and Paragraph 103, lines 1-19); and that the acceleration value is based on information (Paragraph 68, lines 1-11, and Paragraph 103, lines 1-19, this teaches that the internal controller calculates the necessary engine forces needed to perform the desired maneuver based on the calculated external forces, paragraph 118 clearly lays out the necessary parameter mentioned in paragraph 68 and shows that they include the acceleration of the system).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the thrust units capable of changing their magnitude of thrust, and to have a control unit that can detect the state of the flight and the maneuver information and have the control unit change the generated thrust based on the desired acceleration values because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the thrust units capable of changing their magnitude of thrust is that it allows the aircraft to change its altitude while the rotors are tilted, the motivation for having a control unit that can detect the state of the flight and the maneuver information is that it allows the aircraft to react based on the current mode of flight that the aircraft is within, and the motivation for having the control unit change the generated thrust based on the desired acceleration values is that it allows the aircraft to respond to external forces such as sudden turbulence.
Regarding claim 16, Walton as modified by Raposo teaches the method of controlling an air vehicle according to claim 15, wherein the step of controlling the direction of the thrust includes a step of causing, the direction of the thrust generated by the left thrust generator (42b of Walton) to tilt toward a fore side or an aft side around the third axis (42b as seen in figure 1a of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) and causing the direction of the thrust generated by the right thrust generator (42c of Walton) to tilt -10-Application No. 16/059,908 toward a fore side or an aft side around the fourth axis (42b as seen in figure 1a of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) that is identical to the side toward which the direction of the thrust generated by the left thrust (42b, and 42c as seen in figure 1a of Walton) to control a component in the fore and aft direction of the fuselage of thrust generated by the thrust generation unit (Paragraph 90, lines 1-10 of Walton).  But, Walton does not teach that the flight control information detector detects inertia in the fore and aft direction received by the fuselage, for reducing a fluctuation in the inertia in the fore and aft direction.  However, Raposo does teach that the flight control information detector detects inertia in the fore and aft direction received by the fuselage (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6), for reducing a fluctuation in the inertia in the fore and aft direction (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller detect the forces in the fore and aft directions and work to counteract them because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller detect the forces in the fore and aft directions and work to counteract them is that it allows the system to know what forces are acting on the body and allows it to adjust the thrusters to compensate.
Regarding claim 17, Walton as modified by Raposo teaches the method of controlling an air vehicle according to claim 15, wherein the step of controlling the direction of the thrust includes a step of causing, the direction of the thrust generated by the fore thrust generator (42a of Walton) to tilt toward a left side or a right side around the first axis (42a as seen in figure 7 of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) and causing the direction of the thrust generated by the aft thrust generator (42d of Walton) to tilt toward a left side or a right side around the second axis (42d as seen in figure 7 of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) that is identical to the side toward which the direction of the thrust generated by the fore thrust generator is tilted (Paragraph 91, lines 1-12) to control a component in the left and right direction of the fuselage of (Paragraph 91, lines 1-12).  But, Walton does not teach that the flight control information detector detects inertia in the left and right direction received by the fuselage.  But Raposo does teach that the flight control information detector detects inertia in the left and right direction received by the fuselage (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6), for causing the inertia in the left and right direction to approach zero (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller detect the forces in the left and right direction and work to counteract them because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller detect the forces in the left and right direction and work to counteract them is that it allows the system to know what forces are acting on the body and allows it to adjust the thrusters to compensate.
Regarding claim 18, Walton as modified by Raposo teaches the method of controlling an air vehicle according to claim 15, wherein the step of controlling the direction of the thrust includes a step of causing, the direction of the thrust generated by the left thrust generator (42b of Walton) to tilt toward a fore side or an aft side around the third axis (42b as seen in figure 1a of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) and causing the direction of the thrust generated by the right thrust generator (42c of Walton) to tilt toward a fore side or an aft side around the fourth axis (42b as seen in figure 1a of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) that is identical to the side toward which the direction of the thrust generated by the left thrust generator is tilted (42b, and 42c as seen in figure 1a of Walton) to control a -11-Application No. 16/059,908 component in the fore and aft direction of the fuselage of thrust generated by the thrust generation unit (Paragraph 90, lines 1-10 of Walton), and causing, the direction of the thrust generated by the fore thrust generator (42a of Walton) to tilt (42a as seen in figure 7 of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) and causing the direction of the thrust generated by the aft thrust generator (42d of Walton) to tilt toward a left side or a right side around the second axis (42d as seen in figure 7 of Walton, it is inherent that tilting the direction of a thrust generator would tilt the direction of the generated thrust) that is identical to the side toward which the direction of the thrust generated by the fore thrust generator is tilted (Paragraph 91, lines 1-12) to control a component in the left and right direction of the fuselage of the thrust generated by the thrust generation unit (Paragraph 91, lines 1-12).  But, Walton does not teach that the flight control information detector detects inertia in the fore and aft direction and in the left and right direction received by the fuselage.  However, Raposo does teach that the flight control information detector detects inertia in the fore and aft direction and in the left and right direction received by the fuselage (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6), for reducing a fluctuation in the inertia in the fore and aft direction (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6), and for causing the inertia in the left and right direction to approach zero (Paragraph 68, lines 1-11, Paragraph 103, lines 1-19, Paragraph 118, lines 1-10, and Paragraph 158, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flight controller detect the forces in the left, right, fore and aft directions and work to counteract them because Walton and Raposo are both aircraft with ducted fans that are capable of rotating.  The motivation for having the flight controller detect the forces in the left, right, fore and aft directions and work to counteract them is that it allows the system to know what forces are acting on the body and allows it to adjust the thrusters to compensate.
Response to Arguments
Regarding the applicant’s amendments to claims 1, and 10, the amended language is broader than any of the original claim language and as such a new grounds for the rejection is required based on this newly amended language.
The examiner agrees that none of the calculations relating to the acceleration and resultant forces and their directions are explicitly taught by Walton, however, the examiner did not use Walton to teach that limitation, the examiner relied on Walton to teach that the thrust generators are capable of changing their direction of thrust generation to cause an aircraft to move into a new desired direction, an aircraft moving from a first direction to a second direction will inherently cause the aircraft to accelerate in that direction which will inherently cause the fuselage of that aircraft to accelerate in that direction, and to move from an initial direction to a new desired direction you must have an acceleration value that is need to accomplish that goal, and that acceleration would be received by the fuselage.  For the applicants arguments about Raposo, the examiner has made it clearer in his rejection of claim 15 that the necessary parameters that the controller receives includes the acceleration values that the aircraft, and thus the fuselage, receives.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647